              Case 4:20-cv-04887-JSW Document 84 Filed 09/17/20 Page 1 of 4




 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2
     WILLIAM C. PEACHEY
 3   Director
 4
     GLENN M. GIRDHARRY
 5   Assistant Director
 6
     AARON S. GOLDSMITH
 7   Senior Litigation Counsel

 8   JOSHUA S. PRESS
 9   Trial Attorney
            United States Department of Justice
10          Civil Division
            Office of Immigration Litigation
11          District Court Section
12          P.O. Box 868, Ben Franklin Station
            Washington, DC 20044
13          Telephone: (202) 305-0106
            Facsimile: (202) 305-7000
14
            e-Mail: joshua.press@usdoj.gov
15
     Attorneys for Defendants
16
17                        UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF CALIFORNIA
18                                  OAKLAND DIVISION
19
      NATIONAL ASSOCIATION                        Case No. 4:20-cv-4887-JSW
20
      OF MANUFACTURERS, et al.,
21                                                DEFENDANTS’ NOTICE
                        Plaintiffs,               OF SUPPLEMENTAL
22                                                AUTHORITY
             v.
23
      UNITED STATES DEPARTMENT                    Judge: Hon. Jeffrey S. White
24    OF HOMELAND SECURITY, et al.,
25                      Defendants.
26
27
28

     DEFENDANTS’ NOTICE OF                                Department of Justice, Civil Division
     SUPPLEMENTAL AUTHORITY                                 Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                             P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                 Washington, D.C. 20044
                                                                     (202) 305-0106
               Case 4:20-cv-04887-JSW Document 84 Filed 09/17/20 Page 2 of 4




 1                              NOTICE OF SUPPLEMENTAL AUTHORITY
 2           Defendants hereby file this Notice of Supplemental Authority to alert the Court to Panda
 3   v. Wolf, No. 20-cv-1907, 2020 WL 5545554 (D.D.C. Sept. 16, 2020) (Mehta, J.), a new decision
 4   relevant to the Plaintiffs’ pending motion for preliminary injunction (ECF No. 31) (“Plaintiffs’
 5   Motion”).
 6           Judge Mehta’s recent ruling in Panda largely parallels his prior decision earlier this month
 7   regarding the lawfulness of Proclamation 10052, Suspension of Entry of Immigrants and
 8   Nonimmigrants Who Present a Risk to the United States Labor Market During the Economic
 9   Recovery Following the 2019 Novel Coronavirus Outbreak, 85 Fed. Reg. 38,263 (Jun. 25, 2020),
10   in Gomez v. Trump, No. 20-cv-1419, 2020 WL 5367010, at *17–21 (D.D.C. Sept. 10, 2020).
11   Furthermore, Panda is directly related to this case because, much like this case, it is solely
12   concerned with nonimmigrant workers seeking visas to temporarily enter the United States for
13   jobs despite Proclamation 10052.
14           Most relevant to this case is Panda’s balancing of the preliminary-injunction factors. First,
15   the court reaffirmed that plaintiffs may not use the Administrative Procedure Act (“APA”) to
16   overturn a Presidential Proclamation’s bar on entry. See Panda, 2020 WL 5545554, at *4
17   (“Plaintiffs are unlikely to succeed on the merits of their claim that Proclamation 10052 is ultra
18   vires.”). This issue is the central feature of the Plaintiffs’ claim in the case at bar, and bleeds into
19   the other defects Defendants have noted in this case: that Plaintiffs’ purported monetary injuries
20   are not irreparable. See id. (ruling that “Plaintiffs’ claimed irreparable harms—‘lost income’ and
21   ‘the inability to return to the United States to resume employment or rejoin family members ... or
22   tend to their property in the United States’” were not irreparable). And finally, Panda rejected the
23   argument that granting preliminary relief against the Federal Government would be in the public
24   interest because requiring the U.S. Department of State to process visas for workers who are
25   inadmissible “would be an exercise in futility.” Id. This is especially true because “[s]uch an order
26   would risk diverting limited resources away from visa applicants who are eligible under an
27   exception to the proclamation, and could create substantial confusion for visa recipients
28   attempting    to   enter    the   country   only      to   be   denied     at   ports     of   entry.”    Id.

     DEFENDANTS’ NOTICE OF                                                    Department of Justice, Civil Division
     SUPPLEMENTAL AUTHORITY                                                    Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                      -1   -                    P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                                    Washington, D.C. 20044
                                                                                         (202) 305-0106
              Case 4:20-cv-04887-JSW Document 84 Filed 09/17/20 Page 3 of 4




 1          Defendants submit that this Court should follow the reasoning of the Panda court and
 2   deny Plaintiffs’ Motion.
 3
 4                                                      Respectfully submitted,
 5
                                                        JEFFREY BOSSERT CLARK
 6                                                      Acting Assistant Attorney General

 7                                                      WILLIAM C. PEACHEY
                                                        Director
 8
 9                                                      GLENN M. GIRDHARRY
                                                        Assistant Director
10
11                                                      AARON S. GOLDSMITH
                                                        Senior Litigation Counsel
12
                                                        /s/ Joshua S. Press
13                                                      JOSHUA S. PRESS
14                                                      Trial Attorney
                                                        U.S. Department of Justice
15                                                      Civil Division
                                                        Office of Immigration Litigation
16                                                      District Court Section
17                                                      P.O. Box 868, Ben Franklin Station
                                                        Washington, D.C. 20044
18                                                      Telephone: (202) 305-0106
                                                        Facsimile: (202) 305-7000
19                                                      e-Mail: joshua.press@usdoj.gov
20
     Dated: September 17, 2020                          Attorneys for Defendants
21
22
23
24
25
26
27
28

     DEFENDANTS’ NOTICE OF                                          Department of Justice, Civil Division
     SUPPLEMENTAL AUTHORITY                                          Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS               -2   -                 P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                          Washington, D.C. 20044
                                                                               (202) 305-0106
              Case 4:20-cv-04887-JSW Document 84 Filed 09/17/20 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on September 17, 2020, I filed the foregoing document and any
 3   attachments thereto with the Clerk of the Court through the Court’s ECF system and that the
 4   foregoing document will be served electronically upon registered participants identified on the
 5   Notice of Electronic Filing.
 6
     Dated: September 17, 2020            /s/ Joshua S. Press
 7
                                         JOSHUA S. PRESS
 8                                       Trial Attorney
                                         United States Department of Justice
 9                                       Civil Division
                                         Office of Immigration Litigation
10
                                         District Court Section
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DEFENDANTS’ NOTICE OF                                           Department of Justice, Civil Division
     SUPPLEMENTAL AUTHORITY                                           Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                 -3   -                P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                           Washington, D.C. 20044
                                                                                (202) 305-0106
